Citation Nr: 1212076	
Decision Date: 04/03/12    Archive Date: 04/11/12

DOCKET NO.  08-06 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial evaluation in excess of 10 percent for onychomycosis and tinea pedis. 

4.  Entitlement to an increased evaluation in excess of 20 percent for degenerative changes in the lumbar spine.

5.  Entitlement to an increased evaluation in excess of 10 percent for a status post meniscal and lateral tear of the right knee and chronic cruciate ligament.  

6.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from May 1984 to May 1994 and from February 2003 to January 2004 and he had additional service with the Air Force Reserves.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from October 2006, October 2008, and June 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office in Newark, New Jersey (RO).  In an October 2006 rating decision, the RO denied service connection for bilateral hearing loss and tinnitus, granted service connection for onychomycosis and tinea pedis and assigned a 10 percent evaluation effective February 15, 2006, and continued a 20 percent evaluation for degenerative changes of the lumbar spine.  In an October 2008 rating decision, the RO granted a 10 percent rating for a status post meniscal and lateral tear of the right knee and chronic cruciate ligament effective December 5, 2005.  The Board notes that the Veteran is additionally in receipt of a separate 10 percent evaluation for arthritis of the right knee.  In a June 2010 rating decision, the RO granted service connection for PTSD and assigned a 30 percent evaluation effective September 11, 2007.

The Veteran testified at a November 2011 travel Board hearing; the hearing transcript has been associated with the claims file.  

The issues of entitlement to (1) service connection for bilateral hearing loss; (2) service connection for tinnitus; (3) an increased evaluation in excess of 20 percent for degenerative changes in the lumbar spine; (4) an increased evaluation in excess 10 percent for a status post meniscal and lateral tear of the right knee and chronic cruciate ligament; and (5) an initial evaluation in excess of 30 percent for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's onychomycosis and tinea pedis are manifested by itching or sensitivity, mild to moderate scale in the web spaces of the plantar aspect of both feet, and thickening of all five toenails on each foot.  Tinea pedis and onychomycosis involve 2 percent of total body surface, with 0 percent of total exposed body surface involved.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for onychomycosis and tinea pedis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.85, Diagnostic Codes 7806, 7813, and 7816 (2011). 







REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  

VA has met its duty to notify and assist the Veteran in this case.  In an August 2006 letter, VA informed the Veteran of the evidence necessary to substantiate his claim, evidence VA would reasonably seek to obtain, and information and evidence for which the Veteran was responsible.  The August 2006 letter also provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA and private treatment records, and VA examinations have been associated with the claims file.  The Board notes specifically that the Veteran was afforded VA examinations to address onychomycosis and tinea pedis in August 2006 and May 2009.  38 C.F.R. § 3.159(c)(4) (2011).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As set forth in greater detail below, the Board finds that the VA examinations obtained in this case are adequate as they are predicated on a review of the claims folder and medical records contained therein; contain a description of the history of the disabilities at issue; document and consider the Veteran's complaints and symptoms; and fully addresses the relevant rating criteria with the respect to the Veteran's claim.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim, and to respond to VA notices.  The Veteran and his representative have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).  

B.  Law and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).  

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  
The United States Court of Appeals for Veterans Claims (Court or CAVC) has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has considered whether staged ratings are for consideration; however, the evidence of record does not establish distinct time periods where the Veteran's service-connected disability results in symptoms that would warrant different ratings.

The Veteran's onychomycosis and tinea pedis is currently rated pursuant to the provisions of Diagnostic Code 7899-7816.  38 C.F.R. § 4.97 (2011); see also 38 C.F.R. § 4.27 (2011) (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen).

Diagnostic Code 7816 for psoriasis assigns a noncompensable rating if less than 5 percent of the entire body or less than 5 percent of the exposed areas are affected and no more than topical therapy was required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7816.  A 10 percent rating is warranted if at least 5 percent, but less than 20 percent, of the entire body is affected; at least 5 percent, but less than 20 percent, of the exposed areas are affected; or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the 12-month period.  Id.  A 30 percent rating is warranted if 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected or systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks or more, but not constantly, during a 12-month period.  Id.  If more than 40 percent of the entire body or more than 40 percent of exposed areas are affected or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during a 12-month period, a 60 percent rating is warranted.  Id.

Additionally, a disability under Diagnostic Code 7816 may be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), or scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805) depending upon the predominant disability.  Id. 

The Board finds that a rating under Diagnostic Code 7813 is also for consideration.  Diagnostic Code 7813 provides ratings for dermatophytosis (or ringworm) in various locations on the body, including the body (tinea corporis), the head (tinea capitis), the feet (tinea pedis), the beard (tinea barbae), the nails (tinea unguium), and the inguinal area (tinea cruris).  Diagnostic Code 7813 provides that dermatophytosis is to be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), or dermatitis (Diagnostic Code 7806), depending upon the predominant disability. 38 C.F.R. § 4.118, Diagnostic Code 7813 (2011). 
 
Diagnostic Code 7806 provides ratings for dermatitis or eczema.  Dermatitis or eczema is to be rated under either the criteria under Diagnostic Code 7806 or to be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800) or scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2011). 

Diagnostic Code 7806 provides that dermatitis or eczema that involves less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy is required during the past 12-month period, is rated 0 percent disabling.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2011).  Dermatitis or eczema that involves at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period, is rated 10 percent disabling.  Id.  Dermatitis or eczema that involves 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period, is rated 30 percent disabling.  Id. Dermatitis or eczema that involves more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period, is rated 60 percent disabling.   Id.

Private treatment records dated in 2005 show that the Veteran has chronic mycotic toenails.  A January 2006 VA podiatry examination shows that the Veteran presented with chronic mycotic nails.  No successful treatment had been rendered.  The Veteran had discolored, thick, hallux nail and he had fungal infection clinically in nails 1-10.  He was diagnosed with onychomycosis in the toenails, 1-10.  The Veteran was noted to have a history of elevated liver enzymes and was therefore not eligible for Lamisil oral treatment.  

An August 2006 VA examination noted a history of tinea pedis as well as a fungal infection of the nails and feet.  The nails were increasingly affected and at times fell off on their own, especially on the left side.  The Veteran was not offered treatment for this infection due to elevated liver enzymes.  The condition had been present persistently.  It was not itchy, but the Veteran was slightly sensitive to pain.  A physical examination revealed onychomycosis affecting both feet, worse in the left foot.  There was also tinea pedis bilaterally. 

A May 2009 VA examination included a review of the Veteran's claims file.  The Veteran had a history of tinea pedis and onychomycosis.  He used antifungal, Lamisil spray once or twice a day between the toes to keep his feet from itching.  He had a scaly, itchy rash on the feet.  He deferred taking Lamisil because of possible liver toxicity.  The condition was stable over time.  It was worse in the summer and he had to wear white socks, otherwise he had exacerbations of the condition with colored socks.  The Veteran had no fever, chills, weight loss, or history of skin cancer.  He got a pedicure approximately once a month.  A physical examination of the feet showed mild to moderate scale in the web spaces of the plantar aspect of both feet.  All five toenails were thickened with some ungula debris against the onychomycosis on each side.  There was no cellulitis.  The Veteran was diagnosed with tinea pedis and onychomycosis of the bilateral feet.  The total body surface involved was 2 percent, with 0 percent of total exposed body surface involved.  There was no functional impairment due to the Veteran's tinea pedis and onychomycosis.  The remainder of the Veteran's skin examination was clear. 

During a November 2011 travel Board hearing, the Veteran reported that he was told by a physician that his condition was not going to get any better, indicating that he could not take medication for his condition because it would affect his liver enzymes.  

Medical evidence of record shows that the Veteran's tinea pedis and onychomycosis results in itching or sensitivity in the feet, mild to moderate scale in the web spaces of the plantar aspect of both feet, and thickening of all five toenails on each foot.  Tinea pedis and onychomycosis involve 2 percent of total body surface, with 0 percent of total exposed body surface involved.  The Veteran's tinea pedis and onychomycosis were treated with an antifungal spray.  

The Veteran is currently in receipt of a 10 percent evaluation under Diagnostic Code 7899-7816.  The Board finds that a rating under Diagnostic Code (dermatophytosis) for is also for consideration.  Diagnostic Code 7813 directs that dermatophytosis should be rated under Diagnostic Code 7806 (dermatitis or eczema); as disfigurement of the head, face, or neck; or based on scars depending upon the predominant disability.

In the present case, both Diagnostic Code 7816 (psoriasis) and Diagnostic Code 7806 (dermatitis or eczema) assign a higher 30 percent rating if 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected or systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks or more, but not constantly, during a 12-month period.  The Veteran's tinea pedis and onychomycosis are shown by medical evidence to affect only 2 percent of the entire body and 0 percent of exposed areas.  The Veteran used an antifungal spray, and he was considered for treatment with Lamisil pills (also an antifungal).  Systemic therapy such as corticosteroids or other immunosuppressive drugs were not required for treatment.  The Board finds, therefore, that a higher evaluation is not warranted under Diagnostic Code 7816 or 7806.  

Diagnostic Codes 7813 and 7816 also allow for ratings under Diagnostic Codes 7800, 7801, 7802, 7803, 7804, or 7805 for a disfigurement of the head, face, or neck, or based on scars, depending upon the predominant disability.  See 38 C.F.R. § 4.118, Diagnostic Code 7813 and 7816.  Although the scar regulations were amended in 2008, the amended criteria are applicable only to veterans who filed their claims on or after October 23, 2008 or who make a specific request to be evaluated under the new criteria.  See Schedule for Rating Disabilities: Evaluation of Scars, 73 Fed. Reg. 54,708 (Sept. 23, 2008).  Here, the Veteran filed his claim in 2006 and he has made no request to be evaluated under the revised criteria.  Accordingly, only the prior scar diagnostic codes have been considered.  

The Veteran's disability does not affect the head, face, or neck; therefore, a rating under Diagnostic Code 7800 is not warranted in this case.  See 38 C.F.R. § 4.118, Diagnostic Code 7800.  The Veteran's tinea pedis and onychomycosis are not shown to be analogous to scars that are deep or that cause limited motion; scars on an area or areas exceeding 144 square inches; scars that unstable; scars that are painful on examination; and his skin disability does not cause any limitation of function such that a higher evaluation would be warranted under Diagnostic Codes 7801, 7802, 7803, 7804, or 7805.  See 38 C.F.R. § 4.118, Diagnostic Code 7801-7805; Esteban v. Brown, 6 Vet. App. 259 (1994).  There is no indication that tinea pedis and onychomycosis result in underlying soft tissue damage, there was no limitation of function or motion noted during a May 2009 VA examination, and itching or sensitivity of the feet have already been considered in assigning the Veteran's 10 percent evaluation under Diagnostic Code 7816.  Therefore, the Board finds that a higher evaluation is not warranted under the Diagnostic Codes pertaining to scars.  38 C.F.R. § 4.118. 

In reaching the above conclusion, the Board has not overlooked the Veteran's statements in support of his claim.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran has reported that he was told that onychomycosis and tinea pedis were not going to get any better.  The Veteran also described his present treatment and symptomatology during his VA examinations.  The Board finds that the Veteran is competent to provide such testimony, and the Board finds that the Veteran's statements are credible.  The Veteran's statements have been considered in evaluating his assigned rating.  The Board notes, however, that with respect to the Rating Schedule, where the criteria set forth therein require medical expertise or where these types of findings are not readily observable by a lay person, the objective medical findings and opinions provided by the Veteran's treatment reports and his VA examination reports have been accorded greater probative weight.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

Consideration has also been given regarding whether any of the schedular evaluations discussed above are inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate and referral is not required.  Id. 

The Board finds that the evidence in this case does not reflect an exceptional disability picture such that the available schedular evaluations for the Veteran's service-connected onychomycosis and tinea pedis is inadequate.  Diagnostic Code 7813, in this case, specifically addresses tinea pedis as well as ringworm of the nails.  A comparison between the level of severity and symptomatology of the Veteran's disabilities as discussed above, with the established criteria found in the rating schedule shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  The Veteran's disability was not shown to result in any functional impairment at the time of a May 2009 VA examination 

38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Factors such as requiring periodic medical attention are clearly contemplated in the Schedule and provided for in the evaluations assigned herein.  What the Veteran has not shown in this case is that the manifestations of his service-connected disability have resulted in unusual disability or impairment that has rendered the criteria and/or degrees of disability contemplated in the Schedule impractical or inadequate.  Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this case.  

C.  Conclusion

The preponderance of the evidence is against finding that the Veteran's onychomycosis and tinea pedis has increased to warrant a higher rating evaluation.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claim.


ORDER

An initial evaluation for onychomycosis and tinea pedis, in excess of 10 percent is denied.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires that VA make reasonable efforts to obtain relevant records that the claimant has adequately identified and authorized the VA to obtain.  38 U.S.C.A. § 5103A (West 2002).  In a case of records held by a Federal department or agency, VA shall continue their efforts to obtain these records unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611   (1992); VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) ("...an [agency of original jurisdiction's] failure to consider records which were in VA's possession at the time of the decision, although not actually in the record before the AOJ, may constitute clear and unmistakable error.") 

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  Active military, naval, or air service includes any period of active duty for training (ADT) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in the line of duty, or any period of inactive duty training (IADT) during which the individual concerned was disabled or died from an injury incurred in or aggravated in the line of duty.  38 U.S.C.A. § 101(21) and (24) (West 2002); 38 C.F.R. § 3.6(a) and (d) (2011).  ADT includes full-time duty performed for training purposes by members of the Reserves and National Guard of any state. 38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6(c)(1) and (3) (2011).  Presumptive periods do not apply to ADT or IADT. Biggins v. Derwinski, 1 Vet. App. 474, 477-78   (1991).  Thus, service connection may be granted for a disability resulting from a disease or injury incurred or aggravated while performing ADT, or from an injury incurred or aggravated while performing IADT.  38 U.S.C.A. §§ 101(24), 106, 1131 (West 2002). 

The Veteran contends that hearing loss and tinnitus were incurred during his last tour as a medic, in which he worked on the flight line transporting patients off of planes.  The Veteran has identified service with the United States Air Force Reserves from 1994 to 2006 and his DD 214 shows that he had active service with the Air Force Reserves from February 2003 to January 2004.  

Although some of the Veteran's reserves service treatment records have been associated with the claims file, to include a September 2003 post-deployment health assessment; the last periodic examination of record is dated in July 1999 and the Veteran's separation examination report has not been associated with the record.  
Additionally, precise dates of the Veteran's periods of service with the Air Force Reserves are not readily apparent from the current evidence in the claims folder.  The Board notes that in cases where the Veteran's service treatment records are unavailable through no fault of her own, there is a "heightened duty" to assist the Veteran in the development of the case.  See O'Hare v. Derwinski, 1 Vet. App. 365   (1991); Cuevas v. Principi, 3 Vet. App. 542 (1992).  This heightened duty includes the obligation to search for alternate medical records.  See Moore v. Derwinski, 1 Vet. App. 401 (1991).  The Board finds that a remand is required to obtain any outstanding Air Force Reserves service treatment records and to associate them with the claims file. 

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2011).  Where a claimant asserts that the disability in question has increased in severity since the most recent rating examination, an additional examination is appropriate.  See VAOPGCPREC 11-95 (1995); Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).

During the Veteran's November 2011 Board hearing, he indicated that degenerative changes in the lumbar spine, a status post meniscal and lateral tear of the right knee and chronic cruciate ligament; and PTSD had increased in severity since his last VA examination (May 2009, June 2010, and May 2010 respectively).  In light of the foregoing, the Board finds that a remand for additional VA examinations is necessary to address the current severity of the Veteran's claimed disabilities.  

The Veteran also indicated that his hearing loss had worsened since his last VA examination in June 2009.  In that regard, the Veteran was found to have normal hearing at the time of a June 2009 VA examination.  See 38 C.F.R. § 3.385 (2011).  The Board finds that an updated VA examination is necessary to determine if the Veteran has current bilateral hearing loss, and to address any additional findings from the Veteran's Air Force Reserves service treatment records.  Additionally, while the Veteran has identified current tinnitus, he has not provided specific dates with regard to the onset of his tinnitus.  The VA examiner should obtain a specific history from the Veteran in regard to his claimed tinnitus. 

It appears, from the record, that the Veteran continues to receive treatment at the East Orange, New Jersey VA Health Care System.  The RO/AMC should obtain updated VA medical records on remand should associate them with the claims file.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611   (1992); VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) ("...an [agency of original jurisdiction's] failure to consider records which were in VA's possession at the time of the decision, although not actually in the record before the AOJ, may constitute clear and unmistakable error.") 

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should verify through official sources periods of active duty for training ("ADT") and inactive duty for training ("IADT") performed by the Veteran while serving with the Air Force Reserves from 1994 to 2006.  This should include, but is not limited to, contacting the National Personnel Records Center ("NPRC") to verify all the Veteran's dates of service. 

2.  The RO/AMC should obtain any outstanding service treatment records from the Veteran's period of service with the Air Force Reserves and should associate them with the claims file.  If the search for such records has negative results, the RO/AMC should notify the Veteran and place a statement to that effect in the Veteran's claims file. 

3.  The RO/AMC should obtain any updated VA treatment records dated from November 2011 to the present from the East Orange, New Jersey VA Health Care System, and should associate them with the claims file.  If the search for such records has negative results, the RO/AMC should notify the Veteran and place a statement to that effect in the Veteran's claims file. 

4.  The RO/AMC should refer the case for an updated VA audiological examination to determine the current severity of the Veteran's claimed hearing loss and to address the etiology of any current hearing loss disability and tinnitus based on additional evidence of record.  The claims folder must be made available to the examiner for review.  The VA examiner must review any additional evidence associated with the claims file, to include any additional Air Force Reserves service treatment records.  The VA examiner should obtain a specific history from the Veteran in regard to the onset of his claimed tinnitus.  All indicated tests should be performed and the findings reported in detail.  

If the Veteran has a current hearing loss disability for VA purposes; the examiner should state, based on the available evidence, whether it is at least as likely as not that bilateral hearing loss was incurred or aggravated in service, or during a period of active duty or inactive duty for training.

The examiner should state, based on the available evidence, whether it is at least as likely as not that tinnitus was incurred or aggravated in service, or during a period of active duty or inactive duty for training.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner must provide a complete rationale for his or her opinion with references to the evidence of record. 

5.  The RO/AMC should refer the case for an updated VA orthopedic examination to determine the current severity of the Veteran's service-connected lumbar spine disability.  The claims folder must be made available to the examiner for review, and the examination report should reflect that such review was completed.  All indicated tests should be performed and the findings reported in detail. 

6.  The RO/AMC should refer the case for an updated VA orthopedic examination to determine the current severity of the Veteran's service-connected status post meniscal and lateral tear of the right knee and chronic cruciate ligament.  The claims folder must be made available to the examiner for review, and the examination report should reflect that such review was completed.  All indicated tests should be performed and the findings reported in detail. 

7.  The RO/AMC should refer the case for an updated VA psychiatric examination to determine the current severity of the Veteran's PTSD.  The claims folder must be made available to the examiner for review, and the examination report should reflect that such review was completed.  All indicated tests should be performed and the findings reported in detail. 

8.  After all development has been completed, the RO/AMC should review the case again based on the additional evidence.  If the benefits sought are not granted, the RO/AMC should furnish the Veteran and his representative with a Supplemental Statement of the Case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


